

Exhibit 10.28


EXECUTIVE SALARY CONTINUATION AGREEMENT




THIS AGREEMENT, made and entered into this 11th day of November, 2004, by and
between Flag Bank, a Bank organized and existing under the laws of the State of
Georgia (hereinafter referred to as the “Bank”), Flag Financial Corporation
(hereinafter referred to as the “Holding Company”), and Joseph Daniel Speight,
Jr., an Executive of the Bank (hereinafter referred to as the “Executive”).

       WHEREAS, the Executive has been and continues to be a valued Executive of
the Bank, and is now serving the Bank as its Vice Chairman and the Holding
Company as its Vice Chairman, Chief Financial Officer, and Secretary;


WHEREAS, it is the consensus of the Board of Directors (hereinafter referred to
as the “Board”) that the Executive’s services to the Bank in the past have been
of exceptional merit and have constituted an invaluable contribution to the
general welfare of the Bank in bringing the Bank to its present status of
operating efficiency and present position in its field of activity;


WHEREAS, the Executive’s experience, knowledge of the affairs of the Bank,
reputation, and contacts in the industry are so valuable that assurance of the
Executive’s continued services is essential for the future growth and profits of
the Bank and it is in the best interests of the Bank to arrange terms of
continued employment for the Executive so as to reasonably assure the Executive
remains in the Bank’s employ during the Executive’s lifetime or until the age of
retirement;


WHEREAS, it is the desire of the Bank that the Executive’s services be retained
as herein provided;


WHEREAS, the Executive is willing to continue in the employ of the Bank
provided, in accordance with the Executive’s Employment Contract, the Bank
agrees to pay the Executive or the Executive’s beneficiary(ies), certain
benefits in accordance with the terms and conditions hereinafter set forth;


ACCORDINGLY, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s beneficiary(ies) in the event of the
Executive’s death pursuant to this Agreement;


FURTHERMORE, it is the intent of the parties hereto that this Executive Plan be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and be considered a non-qualified benefit
plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). The Executive is fully advised of the Bank’s financial status
and has had substantial input in the design and operation of this benefit plan;
and


NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained it is agreed as follows:


I.      EMPLOYMENT


The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine. The Executive will continue in the employ of the Bank in
such capacity and with such duties and responsibilities as may be assigned to
him, as defined in his Employment Contract, and with such compensation as may be
determined from time to time by the Board of Directors of the Bank.


II.     FRINGE BENEFITS


The Salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any Salary
reduction plan or an arrangement deferring a bonus or a Salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
Salary continuation benefits except as set forth hereinafter.


III.    RETIREMENT DATE AND NORMAL RETIREMENT AGE


A. Retirement Date:


If the Executive remains in the continuous employ of the Bank, the Executive
shall retire from active employment with the Bank on the Executive’s sixty-fifth
(65th) birthday, unless by action of the Board of Directors this period of
active employment shall be shortened or extended.


B. Normal Retirement Age:


Normal Retirement Age shall mean the date on which the Executive attains age
sixty-five (65).


IV.   RETIREMENT BENEFIT AND POST-RETIREMENT DEATH BENEFIT


Upon said retirement, the Bank, commencing with the first day of the month
following the date of such retirement, shall pay the Executive an annual benefit
equal to One Hundred Thirty-Six Thousand and 00/100th Dollars  ($136,000.00).
Said benefit shall be paid in one hundred eighty (180) equal monthly
installments (1/12th of the annual benefit). If, however, less than one hundred
eighty (180) such monthly payments have been made prior to the death of the
Executive, then the Bank shall either, at the discretion of the Bank, continue
such monthly payments to the individual or individuals the Executive may have
designated in writing and filed with the Bank until the full number of one
hundred eighty (180) monthly payments have been made, or make the total amount
of said payment due in one (1) lump sum to said beneficiary(ies). In the absence
of any effective beneficiary designation, any such amount becoming due and
payable upon the death of the Executive shall be payable to the duly qualified
executor or administrator of the Executive’s estate. Said payment due hereunder
shall begin the first day of the second month following the decease of the
Executive.


V.    DEATH BENEFIT PRIOR TO RETIREMENT


In the event the Executive should die while actively employed by the Bank at any
time after the date of this Agreement but prior to the Executive attaining the
age of sixty-five (65) years (or such later date as may be agreed upon), the
Bank will pay an annual benefit equal to the accrued balance, on the date of
death, of the Executive’s accrued liability retirement account paid in either,
at the discretion of the Bank, one (1) lump sum or in equal monthly installments
(1/12th of the annual benefit) for a period of one hundred eighty (180) months
to such individual or individuals as the Executive may have designated in
writing and filed with the Bank. In the absence of any effective beneficiary
designation, any such amount becoming due and payable upon the death of the
Executive shall be payable to the duly qualified executor or administrator of
the Executive’s estate. Said payment due hereunder shall begin the first day of
the second month following the decease of the Executive.


VI.   BENEFIT ACCOUNTING/
ACCRUED LIABILITY RETIREMENT ACCOUNT


The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued.


VII.         VESTING


The Executive shall be twenty five percent (25%) vested in the retirement
benefit that is the subject of this Agreement and shall be subject to an annual
vesting percentage of four percent (4%) for each full year of employment with
the Bank from the date of this Agreement, to a maximum of one hundred percent
(100%).


VIII.        TERMINATION OF EMPLOYMENT


Subject to Subparagraph VIII (c) hereinbelow, in the event that the employment
of the Executive shall terminate prior to Normal Retirement Age, as provided in
Paragraph III, by the Executive’s voluntary action, then this Agreement shall
terminate upon the date of such termination of employment and the Bank shall pay
to the Executive an amount of money equal to the retirement benefit set forth in
Paragraph IV multiplied by the Executive’s cumulative vested percentage
(Paragraph VII). This compensation shall be paid for one hundred eighty (180)
equal monthly installments commencing at Normal Retirement Age.


Subject to Subparagraph VIII (c) hereinbelow, in the event that the employment
of the Executive shall terminate prior to Normal Retirement Age, as provided in
Paragraph III, by the Executive’s discharge by the Bank without cause or by the
Executive’s voluntary action, as defined below, then this Agreement shall
terminate upon the date of such termination of employment and the Bank shall pay
to the Executive the full retirement benefit as provided in Paragraph IV. This
compensation shall be payable at Normal Retirement Age in one hundred eighty
(180) equal monthly installments.


Termination of Employment by the Executive’s voluntary action, as it pertains to
this paragraph, shall mean:



 
(a)
A material diminution in the powers, responsibilities, duties or total
compensation of the Executive hereunder by the Bank, which condition remains
uncured after the expiration of thirty (30) days following the delivery of
written notice of such condition to the Bank by the Executive;




 
(b)
The failure of the Board of Directors of FLAG to maintain the Executive’s
appointment to the office of its Vice Chairman; the failure of the Board of
Directors of the Bank to maintain the Executive’s appointment to the office of
its Vice Chairman ; or the failure of the shareholders of FLAG to elect
Executive as a director of FLAG or the Bank to elect Executive as a director of
the Bank.



In the event the Executive’s death should occur after such termination but prior
to the completion of the monthly payments provided for in this Paragraph VIII,
the remaining installments, or one (1) lump sum, at the discretion of the Bank,
shall be paid to such individual or individuals as the Executive may have
designated in writing and filed with the Bank. In the absence of any effective
beneficiary designation, any such amount shall be payable to the duly qualified
executor or administrator of the Executive’s estate. Said payment due hereunder
shall begin the first day of the second month following the decease of the
Executive.


In the event the Executive shall be Discharged for Cause, at any time, all
benefits provided herein shall be forfeited. Discharge for Cause shall mean:



 
(c)
A material breach of the terms of the Employment Agreement by the Executive,
including, without limitation, failure by the Executive to perform the
Executive’s duties and responsibilities in the manner and to the extent required
under this Agreement, which breach remains uncured after the expiration of
thirty (30) days following the delivery of written notice of such breach to the
Executive by the Bank;




 
(d)
Conduct by the Executive that (i) constitutes fraud, dishonesty, gross
malfeasance of duty or conduct grossly inappropriate to the Executive’s office
and (ii) is demonstrably likely to lead to material injury to the Bank or
resulted or was intended to result in direct or indirect gain to or personal
enrichment of the Executive; provided, however, that such conduct shall not
constitute “Cause” unless there shall have been delivered to the Executive a
written notice setting forth with specificity the reasons that the Bank believes
the Executive’s conduct meets the standard set forth in this Subparagraph VIII
(e) the Executive shall have been provided with an opportunity to be heard in
person by the Board of Directors of FLAG (with the assistance of counsel, if
desired) and, in the event of any such hearing, the decision of the Bank is
confirmed following approval of such action by at least seventy-five (75%) of
the membership of the Board of Directors of FLAG and only after providing
Executive with at least thirty (30) days’ written notice, in which event the
Bank shall have no further obligation to the Executive; or



(e) Conduct resulting in the conviction of the Executive of a felony; or



 
(f)
Conduct by the Executive that results in the permanent removal of the Executive
from his position as an officer or Executive of FLAG or the Bank pursuant to a
written order by any regulatory agency with authority or jurisdiction over FLAG
or the Bank, as the case may be.



IX.          CHANGE OF CONTROL


Change of Control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank from the date of this
Agreement. For the purposes of this Agreement, transfers made on account of
deaths or gifts, transfers between family members or transfers to a qualified
retirement plan maintained by the Bank shall not be considered in determining
whether there has been a change in control.


Upon a Change of Control, if the Executive subsequently suffers a Termination of
Service (voluntary or involuntary), except for cause, within six (6) months
prior to or anytime subsequent to a Change of Control, then the Executive shall
receive the benefits in Paragraph IV herein upon attaining Normal Retirement Age
(Subparagraph III [B]), as if the Executive had been continuously employed by
the Bank until the Executive’s Normal Retirement Age.


X.            RESTRICTIONS ON FUNDING


The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Executive Plan. The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.


The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding. Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall any Executive be
deemed to have any lien, right, title or interest in any specific funding
investment or assets of the Bank.


If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.


XI.          MISCELLANEOUS


A.    Alienability and Assignment Prohibition:


Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Executive Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or the
Executive’s beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event the Executive or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.




B.    Binding Obligation of the Bank and any Successor in Interest:


The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Executive Plan. This Executive Plan shall
be binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.


C.    Amendment or Revocation:


Subject to Paragraph XIII, it is agreed by and between the parties hereto that,
during the lifetime of the Executive, this Executive Plan may be amended or
revoked at any time or times, in whole or in part, by the mutual written consent
of the Executive and the Bank.


D.    Gender:


Whenever in this Executive Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.


E.    Effect on Other Bank Benefit Plans:


Nothing contained in this Executive Plan shall affect the right of the Executive
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.


F.    Headings:


Headings and subheadings in this Executive Plan are inserted for reference and
convenience only and shall not be deemed a part of this Executive Plan.


G.    Applicable Law:


The validity and interpretation of this Agreement shall be governed by the laws
of the State of Georgia.
 
H.    12 U.S.C. § 1828(k):


Any payments made to the Executive pursuant to this Executive Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) or any regulations promulgated thereunder.


I.      Partial Invalidity:


If any term, provision, covenant, or condition of this Executive Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Executive Plan
shall remain in full force and effect notwithstanding such partial invalidity.


J.    Not a Contract of Employment:


This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.


K.    Present Value:


All present value calculations under this Agreement shall be based on the
following discount rate:
 
Discount Rate: The discount rate as used in the FASB 87 calculations for the
Executive Plan.


XII. ERISA PROVISION


A.    Named Fiduciary and Plan Administrator:


The “Named Fiduciary and Plan Administrator” of this Executive Plan shall be
Flag Bank until its resignation or removal by the Board. As Named Fiduciary and
Plan Administrator, the Bank shall be responsible for the management, control
and administration of the Executive Plan. The Named Fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
Executive Plan including the employment of advisors and the delegation of
ministerial duties to qualified individuals.




B.    Claims Procedure and Arbitration:


In the event a dispute arises over benefits under this Executive Plan and
benefits are not paid to the Executive (or to the Executive’s beneficiary(ies)
in the case of the Executive’s death) and such claimants feel they are entitled
to receive such benefits, then a written claim must be made to the Named
Fiduciary and Plan Administrator named above within sixty (60) days from the
date payments are refused. The Named Fiduciary and Plan Administrator shall
review the written claim and if the claim is denied, in whole or in part, they
shall provide in writing within sixty (60) days of receipt of such claim the
specific reasons for such denial, reference to the provisions of this Executive
Plan upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
additional steps to be taken by claimants if a further review of the claim
denial is desired. A claim shall be deemed denied if the Named Fiduciary and
Plan Administrator fail to take any action within the aforesaid sixty-day
period.


If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Executive Plan or any documents relating thereto and
submit any written issues and comments they may feel appropriate. In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.


If claimants continue to dispute the benefit denial based upon completed
performance of this Executive Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration. The arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.


Where a dispute arises as to the Bank’s discharge of the Executive “for cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.




XIII.
TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW, RULES
OR REGULATIONS



The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Executive Plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Upon a Change of Control
(Paragraph IX), this paragraph shall become null and void effective immediately
upon said Change of Control.


XIV.        EFFECTIVE DATE


The Effective Date of this Executive Plan shall be April 9, 2004.




IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.


FLAG BANK
Vienna, Georgia




 
/s/Beverly
Peavy                                                                     By: 
/s/ Patti Davis - SVP                            
                             
Witness                                          (Bank Officer other than
Insured)   Title






/s/Lisa S. Lane                                                       
                    /s/ Joseph Daniel Speight, Jr.                   
 
Witness                                          Joseph Daniel Speight, Jr.


